Rudkin, J.
(dissenting) — I dissent. A literal construction of the first part of the charter provision quoted in the majority opinion would require that all claims against the city should be presented within 30 days after the cause of action accrued. A claim arising out of contract as well as out of tort is “for damages.” I think the latter part of the provision shows that the entire provision was only intended to apply to claims for damages arising from defects in the streets or other places which the city is obligated to keep in repair. Any other construction in my opinion renders the charter provision unreasonable and unconstitutional.